Fourth Court of Appeals
                                    San Antonio, Texas
                                MEMORANDUM OPINION
                                       No. 04-19-00784-CV

                              KARGES-FAULCONBRIDGE, INC.,
                                       Appellant

                                                 v.

                              Keath GARRISON and Kassie Garrison,
                                          Appellees

                     From the 73rd Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2019CI00853
                             Honorable Laura Salinas, Judge Presiding

PER CURIAM

Sitting:          Luz Elena D. Chapa, Justice
                  Irene Rios Justice
                  Beth Watkins, Justice

Delivered and Filed: December 11, 2019

DISMISSED

           On November 5, 2019, Karges-Faulconbridge, Inc. filed a notice of accelerated appeal

from the trial court’s order denying Karges-Faulconbridge’s motion to dismiss. The record was

due November 15, 2019, ten days after the notice of appeal was filed. See TEX. R. APP. P. 35.1(b).

The Bexar County District Clerk filed a notification stating the clerk’s record was not filed because

appellant had not paid or made arrangements to pay the clerk’s fee to prepare the record and is not

entitled to appeal without paying the fee. We therefore ordered Karges-Faulconbridge, Inc. to

provide written proof to this court by November 27, 2019, that the clerk’s fee for preparation of
                                                                                      04-19-00784-CV


the record has been paid or that it is entitled to appeal without prepayment of the clerk’s fee. We

advised appellant that if it failed to respond satisfactorily within the time provided, this appeal

would be dismissed. See TEX. R. APP. P. 37.3(b); 42.3(c). Karges-Faulconbridge, Inc. has not

filed proof of payment or any other response to our order, and the clerk’s record has not been filed.

       We therefore order this appeal dismissed.

                                                  PER CURIAM




                                                -2-